Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the applicant provided prior art US Patent 6,457,952 to Haller.
In Reference to Claim 1
Haller discloses a compressor comprising: a fixed scroll (Fig. 1, 42) forming a compression chamber together with an orbiting scroll and 5including a discharge port through which a refrigerant compressed in the compression chamber is discharged; and a valve unit (Fig. 1, 86) including a discharge valve (Fig. 2, 88a) configured to open and close the discharge port by moving upward and downward and a first guide pin (Fig. 2, one of the pin 90) configured to guide the discharge valve, wherein the discharge valve 

    PNG
    media_image1.png
    662
    658
    media_image1.png
    Greyscale

In Reference to Claim 2
Haller discloses the second point is located at a side opposite to the first point in a diametrical direction of the first guide pin (As showed in Fig. 4).
In Reference to Claim 3

In Reference to Claim 4
Haller discloses the first point (Fig. 4, annotated by the examiner) and the second point (Fig. 4, annotated by the examiner) restrict the discharge valve (Fig. 4, 88a) from obliquely moving upward and downward with respect to the horizontal 25direction of the discharge valve.
In Reference to Claim 14
Haller discloses a valve stopper (Fig. 4, 98) for restricting movement of the discharge valve during upward movement of the discharge valve.  Haller does not teach the response time of the valve.  However, the response time is a result of the operation.  Since Haller discloses the required structure, the responses time of the valve is inherent based on the pressure of the working fluid. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Haller in view of the Applicant provided prior art US Patent 3,530880 to Hune.
In Reference to Claim 5
Haller discloses the check valve comprising two guiding pins with through hole.
Haller does not teach the third pin.
Hune teaches a second guide pin (As showed in Fig. 3, there are three pin 54 equally spaced arranged) provided at a side opposite to the discharge port in a radial direction of the discharge port, 5
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Haller to incorporate teachings from Hune.  Doing so, would result a second pin being added in the opposite of discharge port as being taught by Hune, since Hune teaches the number of guiding pins is merely a design parameter (Col. 4, Line 39-42).  A person with ordinary skill in the art will determine the number of the pin in order to well guide the check valve movement.
In Reference to Claim 7
Haller discloses the check valve comprising two guiding pins with through hole, the second through hole includes a third point and a fourth point that come into contact with the second guide pin when the discharge valve obliquely moves upward and downward with respect to a horizontal direction of the discharge valve
Haller does not teach the third pin.
Hune discloses wherein the fourth point is arranged at a side opposite to the third point in a diametrical 20direction of the first guide pin. (As showed in Fig. 3, there are three pin 54 equally spaced arranged)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Haller to incorporate teachings from Hune.  Doing so, would result a second pin being 
In Reference to Claim 8
Haller discloses the first and the second pins (Fig. 4, 90), each pin have two contacting points.
In Reference to Claim 9
Haller discloses at least two of the first to fourth points (Fig. 4, 90) restrict the discharge valve from obliquely moving upward and downward with respect to the horizontal direction of the discharge valve.
In Reference to Claim 10
Haller discloses at least one of the second point and the fourth point comes into contact with at least one of the first guide pin and the second guide pin (As showed in Fig. 4) when the discharge valve obliquely moves upward and downward with respect to the horizontal direction 10of the discharge valve.
In Reference to Claim 6
Haller discloses the check valve comprising two guiding pins with through hole.
Haller does not teach the third pin.
Hune teaches a third guide pin (Fig. 3, 54) 10provided at an outer side of the discharge port, wherein the discharge valve further includes a third through hole (Fig. 4, 66) allowing the third guide pin to pass therethrough.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Haller to incorporate teachings from Hune.  Doing so, would result a second pin being added in the opposite of discharge port as being taught by Hune, since Hune teaches the number of guiding pins is merely a design parameter (Col. 4, Line 39-42).  A person with ordinary skill in the art will determine the number of the pin in order to well guide the check valve movement.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Haller in view of US Patent 2,981,282 to Mack.
In Reference to Claims 11-12 
Haller discloses the check valve guided by pins.
Haller does not teach the material and detail design of the check valve.
Mach teaches the material and shape of the check valve are design parameters (Col. 1, Line 45-53)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Haller to incorporate teachings from Mack.  Doing so, would result in the material and the profile of the check valve being determined based on the performance requirement as being taught by Mack, since Mack teaches the material and profile of the check valve are determined in order to achieve an effective fluid seal (Col 1, Line 26-30).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Haller.
In Reference to Claim 13
Haller discloses the check valve with the guiding pin.
Haller teaches the length of the pin is a design parameter (Col. 5 Line 6-30).
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Haller to determine the design of the valve, so the a height of the first guide pin has a length corresponding to about 110% to 150 % relative to a size value of a discharge cross-section of the 25discharge port.
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        1/13/2021